TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2019



                                      NO. 03-19-00076-CV


                            Margaret Caples Abraham, Appellant

                                                v.

                        Estate of Joseph (Sib) Abraham, Jr., Appellee




      APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on January 4, 2019. Having

reviewed the record, the Court holds that Margaret Caples Abraham has not prosecuted her

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.